18.44 Rev. 08/16) Case 8:21-cv-01808-PYL O4OMERtSHEEE 07/21/21 Page 1 of 1

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
Angel Motaughlin MD OMG EMP, LLC {t/a CommuniCare Family of Cormpanias): Clinton
Nursing, LLC (t/a Clinton Healthcare Cntr}; Amy Maxwell
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant Hamilton
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

Patibid hanpy GHeKtan & Reso ed Been ree Attomeys df Known)
1300 Caraway Ct, Ste. 100
Upper Marlboro, MD 20774

 

 

Il. BASIS OF JURISDICTION (Place an “X" in Que Box Onky) IU, CITEZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
11 US. Government % 3 Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 1 Incorporated or Principal Place o4 o4
of Business In This State
2 U.S. Government O 4 Diversity Citizen of Another State o2 m2 Incorporated avd Principal Place a4 m3
Defendant (ndicate Citizenship of Parties in Tem HD) of Business In Another State
Citizen or Subject of a O3 © 3° Foreign Nation Oo 6 46
Foreign Country

 

 

  
 

     
 

 
 

IV. NATURE OF SUIT (Piace an x" in One Box Only) Click here for: Nat lit Code Descriptions

 

 

     

 

  

    

   
 

       

 

 
 
 
  

       

         

         
       

   

 

 

 

 

 

 

 

 

 

 

 

 

ORT ERS TORPELEURT/ PENAL TS BCR an
M 110 Insurance PERSONAL INJURY PERSONALINJURY {0 625 Drug Related Seizure O 422 Appeal 28 USC 158 Ci 375 False Claims Act
O 120 Marine GF 310 Airplane Of 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act OF 315 Airplane Product Product Liability 696 Other 28 USC 157 3729(a)) :
( 140 Negotiable Instrument Liability © 367 Health Care/ CJ 400 State Reapportionment i
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical “ERA EEVERG: 2) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Benks and Banking
CO) 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent 450 Commerce
C1 152 Recovery of Defaulted Liability CF 368 Asbestos Personal O 840 Trademark OF 460 Deportation
Student Loans O 340 Marine Injury Product QO 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Martine Product Liability eee AL ETAL SECURIT Corrupt Organizations
OF 153 Recovery of Overpayment Liability PERSONAL PROPERTY [1 710 Fair Labor Standards OF 861 AIA (1395ff) O 480 Consumer Credit
of Veteran's Benefits C1 350 Motor Vehicle O 370 Other Fraud Act C1 862 Black Lung (923) 0 490 Cable/Sat TV
O 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending 0 720 Labov/Managemont Ol 863 DIWC/DIWW (405(2)) | 850 Securities/Commodities/
0D 190 Other Contract Product Liability 1 386 Other Personal Relations C1 864 SSID Title XVI Exchange
C) 193 Contract Product Liability |) 360 Other Personal Property Damage O 740 Railway Labor Act DH 865 RSI 405(¢) OF 890 Other Statutory Actions
O 196 Franchise Injury O 385 Property Damage O 751] Family and Medical O 891 Agricultural Acts
O 362 Personal Injury - Product Liability Leave Act 1 893 Enviromental Matters
edical Malpracti O 790 Other Labor Litigation OF 895 Freedom of Information
{HAT PRORTREY i if N CO 791 Eroployee Retirement EDV TGR: Cx SUL Act
(F 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.8. Plaintiff 1 896 Arbitration
OF 220 Foreclosure 41 441 Voting O 463 Alien Detainee or Defendant) O 899 Administrative Procedure
OF 230 Rent Lease & Ejectment O) 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
OF 240 Torts to Land O 443 Housing! Sentence 26 USS 7609 Agency Decision
M 245 Tort Product Liability Accommodations 0 530 General O 950 Constitutionality of
OF 299 All Other Real Property % 445 Amer. w/Disabilities -[C1 535 Death Penalty Ti State Statutes
Employment Other: G 462 Naturalization Application
OI 446 Amer. w/Disabilities -{ 540 Mandamus & Other |(] 465 Other Immigration
Other 1 $50 Civil Rights Actions
O 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
M1 Original 72 Removed from 1 3) Remanded from 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
i $_ Civil Stay der whic! Gling ire jurisdictional s: : diversity);
GH RS Gi Seas wad er x} P Oh ang ayine (Do not cite jurisdictional statutes unless diversity)
VL CAUSE OF ACTION pe description of cause: a . .
allure to accommodate, retaliation and violation of the FMLA
VI. REQUESTED IN fl CHECK IF THIS 18 A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, RR.CwP. $300,000 JURY DEMAND; yes No
VII RELATED CASE(S)
(See instructions):
IF ANY JUDGE DOCKET NUMBER

 

July'20, 2021 aly. ON Se} ——_

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP TUT GE. MAG. JUDGE

   
